                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                    )
                                             )
 vs.                                         )    No. 3:19-CR-192
                                             )
 MATTHEW SPURLING                            )



                                       ORDER

       Magistrate Judge C. Clifford Shirley filed a report and recommendation

recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Count Three of the Indictment; (2) accept Defendant’s plea of guilty to Count Three of the

Indictment, that is, of knowingly making a firearm, a shotgun, with a barrel less than

eighteen (18) inches, in violation of Title 26, U.S.C. § 5822, 5861(f), and 5871; (3)

adjudicate Defendant guilty of the charges set forth in Count Three of the Indictment; and

(4) find Defendant shall remain in custody until sentencing in this matter [R. 18]. Neither

party filed a timely objection to the report and recommendation. After reviewing the

record, the Court agrees with the magistrate judge’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation [R. 18] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)   Defendant’s motion to withdraw his not guilty plea to Count Three of the

             Indictment is GRANTED;

       (2)    Defendant’s plea of guilty to Count Three of the Indictment, that is, of

              knowingly making a firearm, a shotgun, with a barrel less than eighteen (18)
      inches, in violation of Title 26, U.S.C. § 5822, 5861(f), and 5871, is

      ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty of the charges set forth in Count

      Three of the Indictment;

(4)   Defendant SHALL REMAIN in custody until sentencing in this matter,

      which is scheduled to take place on June 3, 2020, at 10:00 a.m. before the

      Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:



                                 CHIEF UNITED STATES DISTRICT JUDGE
